Citation Nr: 0609393	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-41 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for renal artery stenosis, 
claimed as secondary to service-connected meatal urethral 
stenosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).   

Procedural History

The veteran served on active duty from July 1960 until 
November 1961.  

In August 1970, the veteran was granted service connection of 
meatal urethral stenosis.  In February 1995, the veteran 
filed a claim of entitlement to an increased rating for the 
service-connected urethral condition.  In a June 1995 rating 
decision, the RO denied the increased rating claim but 
expanded the grant of service connection to include right 
renal artery stenosis.  

Thereafter, in an April 1998 rating decision, the RO 
determined that grant of service connection for right renal 
artery stenosis secondary to meatal urethral stenosis was 
clear and unmistakeable error in that the medical evidence of 
record did not indicate that renal stenosis was not related 
to service-connected urethral stenosis.  Severance of 
service-connection of the renal artery stenosis was made by a 
September 1998 RO decision and confirmed in an July 2002 
Board decision.  

In February 2003, the RO received the veteran's request to 
reopen her previously denied claim of entitlement to service 
connection for right renal artery stenosis, claimed as 
secondary to service-connected meatal urethral stenosis.  In 
August 2003, the RO denied the veteran's claim.  The veteran 
disagreed with the August 2003 decision and initiated this 
appeal.   

Issue not on appeal

Also in the August 2003 rating decision, the RO considered 
the veteran's claim of entitlement to an increased rating for 
her service-connected meatal urethral stenosis, then 
evaluated as 30 percent disabling.  An increased rating was 
granted; a 40 percent disability rating was assigned.  The 
veteran has not expressed disagreement with the increased 
rating.  Accordingly, that matter is not in appellate status.  
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Other matters

This decision relates to the veteran's claim of entitlement 
to service connection for renal artery stenosis (claimed as a 
kidney condition) secondary to her service-connected meatal 
urethral stenosis.  

In its July 2002 decision the Board found that the veteran 
had also raised the issue of entitlement to direct service 
connection for a kidney condition.  The Board further found 
that this claim had not been adjudicated by the RO, and 
therefore the Board did not have jurisdiction.  The direct 
service connection claim was referred to the RO for 
appropriate action.  

In the veteran's February 2003 correspondence to the RO she 
requested the status of that claim; it therefore appears she 
continues to pursue it.  It appears that the RO has not taken 
any action on the veteran's claim of entitlement to direct 
service connection of a kidney condition, perhaps awaiting 
the Board's decision as to this secondary service connection 
claim.  The issue of the veteran's entitlement to service 
connection on a direct basis is once again referred to the RO 
for appropriate action.   
  
FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO granted service 
connection for right renal artery stenosis secondary to 
service-connected meatal urethral stenosis.  

2.  In an unappealed July 2002 decision the Board severed 
service connection of renal artery stenosis.  

3.  The evidence added to the record since July 2002 does not 
raise a reasonable possibility of substantiating the claim on 
the merits.


CONCLUSIONS OF LAW

1.  The July 2002 Board decision severing service connection 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §  
20.1100 (2005).

2.  Since the July 2002 Board decision, new and material 
evidence has not been received, and so the veteran's claim of 
entitlement to service connection for right renal artery 
stenosis secondary to service-connected meatal urethral 
stenosis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
renal artery stenosis, claimed as kidney disease.  
Essentially, she contends that renal artery stenosis is 
related to her service-connected urethral condition.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to her claim in the November 2004 
SOC.  Specifically, the h SOC detailed the evidentiary 
requirements for service connection and new and material 
evidence.  

Crucially, the AOJ, informed the veteran of VA's duty to 
assist her in the development of her claims in a letter dated 
March 20, 2003.   This letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  She was also 
informed that VA would, on her behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as she completed a release form 
for such.  The letter specifically informed the veteran that 
for records she wished for VA to obtain on her behalf she 
must provide enough information about the records so that VA 
can request them from the person or agency that has them.  
 
Finally, the Board notes that the letter specifically 
notified the veteran that she could submit or describe any 
additional evidence that may be relevant to her claim.  The 
March 2003 letter notified her that "Tell us about any 
additional information or evidence that you want us to try 
and get for you...Send us the evidence we need as soon as 
possible..."  These requests comply with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159 (b) 
in that the veteran was informed that she could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's request to reopen her previously denied claim of 
entitlement to service connection.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  

The veteran's the veteran's request to reopen her claim of 
entitlement to service connection was denied based on a lack 
of new and material evidence as to elements (2) and (3), 
current existence of a disability and relationship of such 
disability to the veteran's service.  As explained above, she 
has received proper VCAA notice as to her obligations, and 
those of VA, with respect to those two crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of her and 
of VA.  Indeed, she has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that she is well informed and aware of 
her obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and her representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran declined a hearing before 
a Veterans Law Judge.  

Pertinent Law and Regulations

Service connection - in general 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2003). See Harder v. Brown, 5 Vet. App. 183, 187 (1993). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in February 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual background

In August 1970, the veteran was granted service connection 
for meatal urethral stenosis.  In February 1995, she filed a 
claim for an increased rating for this service-connected 
disability.  In a June 1995 rating decision, the RO denied 
the claim, but expanded the grant of service connection for 
meatal urethral stenosis to include right renal artery 
stenosis.  Subsequently, in an April 1998 rating decision, 
service connection of right renal artery stenosis was 
severed.  In its July 2002 decision the Board found that the 
RO met the procedural requirements of 38 C.F.R. § 3.105(d) in 
the severance of service connection and that therefore 
service connection of right renal artery stenosis secondary 
to meatal urethral stenosis was not warranted.   

Essentially, the Board found that the June 1995 rating 
decision reflected only a lay person's, in this case a rating 
specialist's, findings of a relationship between service-
connected meatal urethral stenosis and right renal artery 
stenosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). [a lay person without medical training is not 
competent to comment on medical matters].  The Board further 
found that the competent and probative medical nexus evidence 
of record at that time weighed heavily against a finding of a 
relationship between the veteran's right renal artery 
stenosis and her service-connected disability.  Specifically, 
the nexus evidence of record included the July 1997 VA 
examination report which stated that it was unlikely that the 
urethral meatal strictures had caused the veteran's renal 
artery stenosis and the March 1999 VA examination opinion 
which stated that the veteran's urethral meatal stenosis and 
her renal artery stenosis were "not connected in any way, 
shape, or form, physiologically or anatomically." 

Accordingly, the Board found that the expansion of the grant 
of service connection of meatal urethral stenosis to include 
right renal artery stenosis was clearly and mistakable 
erroneous.   Therefore, although the evidence of record 
established a diagnosis of right renal artery stenosis and 
service connection of meatal urethral stenosis, the evidence 
of record did not show a relationship between the current 
disability and the service-connected disability.  

Evidence which has been added to the record will be discussed 
in the Board's analysis below.

Analysis

The Board's decision which severed service connection of 
right renal artery stenosis is final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100. As explained above, the veteran's 
claim for service connection may be reopened if she submits 
new and material evidence. See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2005). Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted (i.e. after July 2002) evidence bears directly and 
substantially upon the specific matter under consideration.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence is not sufficient to reopen the claim of 
entitlement to service connection of right renal artery 
stenosis claimed as secondary to service-connected meatal 
urethral stenosis.  

At the time of the Board's July 2002 decision, a diagnosis 
with right renal artery stenosis was already of record.  The 
record at that time also included evidence that meatal 
urethral stenosis was properly service connected.  The 
element that was unestablished was medical nexus, i.e. 
competent medical evidence of a relationship between the 
service-connected meatal urethral stenosis and the right 
renal artery stenosis.  

The evidence added to the veteran's claims folder since that 
time consists of the veteran's ongoing VA treatment records 
and the veteran's written statements.  This evidence pertains 
to the veteran's contentions that her right renal artery 
stenosis has worsened, not to the unestablished fact of a 
relationship between renal stenosis and the service-connected 
condition.   

With respect to the veteran's ongoing treatment records, 
these records document ongoing medical treatment, not medical 
nexus, and thus they pertain to an element already 
established at the time of the Board's July 2002 decision, a 
current disability which manifests as right renal artery 
stenosis.  As such, the medical treatment records are not new 
and material.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

With respect to the veteran's statements to the effect that 
she continues to suffer from right renal artery stenosis 
which is related to her service connected meatal urethral 
stenosis, such evidence is cumulative and redundant of 
statements made prior to the July 2002 decision and 
accordingly is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  

Moreover, as a lay person without medical training the 
veteran is not competent to opine on medical matters such as 
etiology. See Espiritu, supra.  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

In short, the additionally added evidence does not serve to 
establish, or even suggest, that a nexus exists between the 
service-connected meatal urethral stenosis 
and the renal artery stenosis for which service connection is 
sought. 

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the July 2002 
denial of the veteran's claim is cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005). Accordingly, new and 
material evidence has not been submitted, the claim for 
entitlement to service connection for right renal artery 
stenosis claimed as secondary to service-connected meatal 
urethral stenosis is not reopened.  The benefit sought on 
appeal remains denied.

ORDER

The veteran's request to reopen her previously denied claim 
of entitlement to service connection of renal artery stenosis 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


